Exhibit 10.89

INDEMNIFICATION AGREEMENT

AGREEMENT, made the      day of                     , between Jazz
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
                     (the “Indemnitee”).

W I T N E S S E T H:

WHEREAS, the Indemnitee is a director and/or officer of the Company.

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation.

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the provisions of
the Company’s Certificate of Incorporation (“Certificate of Incorporation”) and
the Company’s Bylaws (the “Bylaws”) requiring indemnification of the Indemnitee
to the fullest extent permitted by law, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by such Certificate
of Incorporation and Bylaws will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of such Certificate of
Incorporation or Bylaws or any change in the composition of the Company’s Board
of Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement.

[WHEREAS, the Company and Indemnitee entered into an Indemnification Agreement
dated                      (the “Prior Indemnification Agreement”).]

WHEREAS, the Certificate of Incorporation, the Bylaws and the General
Corporation Law of the State of Delaware (“DGCL”) expressly provide that the
indemnification provisions set forth therein are not exclusive and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification.

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws and any resolutions adopted pursuant thereto and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

 

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

[WHEREAS, the Company and Indemnitee desire to supersede and replace the Prior
Indemnification Agreement with this Agreement.]

NOW, THEREFORE, in consideration of the premises and of Indemnitee agreeing to
serve or continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

Section 1. Basis Indemnification Agreement. (a) In the event Indemnitee was, is
or becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Claim (as defined in
Section 10(b) herein) by reason of (or arising in part out of) an Indemnifiable
Event (as defined in Section 10(d) herein), the Company shall indemnify
Indemnitee (including its respective directors, officers, partners, members,
employees and agents, as applicable) and each person who controls any of them or
who may be liable within the meaning of Section 15 the Securities Act of 1933,
as amended (the “Securities Act”) or Section 20 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), to the fullest extent permitted by law
as soon as practicable but in any event no later than 30 days after written
demand is presented to the Company, against any and all Expenses (as defined in
Section 10(c) herein), judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection therewith) of such Claim actually and reasonably incurred
by or on behalf of Indemnitee in connection with such Claim and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement. Subject to Section 6, if
requested by Indemnitee in writing, the Company shall advance (within ten
business days of such written request) any and all Expenses to Indemnitee (an
“Expense Advance”). Notwithstanding anything in this Agreement to the contrary,
and except as provided in Section 3, Indemnitee shall not be entitled to
indemnification or any Expense Advance pursuant to this Agreement in connection
with any Claim (i) initiated by Indemnitee against the Company or any director
or officer of the Company unless the Company has joined in or consented to the
initiation of such Claim or such Claim relates to a matter described in
Section 3, (ii) made on account of Indemnitee’s conduct which is determined by
final judgment or other final adjudication to have constituted a breach of
Indemnitee’s duty of loyalty to the Company or its stockholders or an act or
omission not in good faith or which involved intentional misconduct or a knowing
violation of the law, (iii) if such indemnification or advancement of Expenses
would cause the Company to act in violation of applicable law or any undertaking
appearing in and required by the rules and regulations promulgated under the
Securities Act or any registration statement filed with the Securities and
Exchange Commission (“SEC”) under the Securities Act, or (iv) for which final
judgment or adjudication is rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee, or in connection
with a settlement by or on behalf of Indemnitee to the extent it is acknowledged
by Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee’s conduct from which Indemnitee received monetary personal profit,
pursuant to the provisions of Section 16(b) of the Exchange Act.

(b) Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section 1(a) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written opinion, in any case in which the
special independent counsel

 

2

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

referred to in Section 2 hereof is involved) that Indemnitee would not be
permitted to be indemnified under applicable law or the terms of this Agreement,
and (ii) the obligation of the Company to make an Expense Advance pursuant to
Section 1(a) shall be subject to the condition that the Company receives an
undertaking that, if, when and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid;
provided, however, that if Indemnitee has commenced legal proceedings in the
Court of Chancery of the State of Delaware (the “Delaware Court”) to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon. If there has been no determination by the Reviewing
Party or if the Reviewing Party determines that Indemnitee substantively would
not be permitted to be indemnified in whole or in part under applicable law or
the terms of this Agreement, Indemnitee shall have the right to commence
litigation in the Delaware Court seeking an initial determination by the court
or challenging any such determination by the Reviewing Party or any aspect
thereof and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

Section 2. Special Independent Counsel. The Company agrees that if there is a
Change in Control of the Company (other than a Change in Control which has been
approved by two- thirds or more of the Company’s Board of Directors who were
directors immediately prior to such Change in Control) then with respect to all
matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement, the
Bylaws or Certificate of Incorporation now or hereafter in effect relating to
Claims for Indemnifiable Events, the Company shall seek legal advice only from
special independent counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld or delayed) and who has not
otherwise performed services for the Company or for Indemnitee within the last
five years (other than in connection with such matters). In the event that
Indemnitee and the Company are unable to agree on the selection of the special
independent counsel, such special independent counsel shall be selected by lot
from among at least five law firms with offices in the State of Delaware having
more than fifty attorneys, having a rating of “av” or better in the then current
Martindale Hubbell Law Directory and having attorneys which specialize in
corporate law. Such selection shall be made in the presence of Indemnitee (and
his legal counsel or either of them, as Indemnitee may elect). Such counsel,
among other things, shall, within 90 days of its retention, render its written
opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the special independent counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities, and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

3

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

Section 3. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee in
writing, shall (within ten business days of such written request) advance such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
Claim asserted against or action brought by Indemnitee for (i) indemnification
or advance payment of Expenses by the Company under this Agreement or any other
agreement, the Bylaws or Certificate of Incorporation now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be. The Indemnitee shall qualify for advances solely upon the execution and
delivery to the Company of an undertaking providing that the Indemnitee
undertakes to repay the advance to the extent that it is ultimately determined
by final judgment or adjudication of a court of appropriate jurisdiction that
the Indemnitee is not entitled to be indemnified by the Company.

Section 4. Partial Indemnity, Etc. If Indemnitee is entitled under any
provisions of this Agreement to indemnification by the Company of some or a
portion of the Expenses, liabilities, judgments, fines, penalties and amounts
paid in settlement of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith. In connection with any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder the burden of proof shall be on the Company
to establish that Indemnitee is not so entitled.

Section 5. No Presumption. For purposes of this Agreement, the termination of
any action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief. Any determination
by the Reviewing Party that indemnitee is not entitled to indemnification
hereunder shall not be a defense by the Company to any Claim by Indemnitee to
enforce any right to indemnification or advancement of Expenses pursuant to this
Agreement or any other agreement, the Bylaws or Certificate of Incorporation now
or hereafter in effect.

Section 6. Notification and Defense of Claim. Within 30 days after receipt by
Indemnitee of notice of the commencement of a Claim which may involve an
Indemnifiable Event, Indemnitee will, if a claim in respect thereof is to be
made against the Company under this Agreement, submit to the Company a written
notice identifying the proceeding, but the omission so to notify the Company
will not relieve it from any liability which it may have to Indemnitee under
this Agreement unless the Company is materially prejudiced by such lack of
notice. With respect to any such Claim as to which Indemnitee notifies the
Company of the commencement thereof:

(a) the Company will be entitled to participate therein at its own expense;

 

4

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

(b) except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
own counsel in such action, suit or proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of the defense of such action, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the fees and expenses of counsel shall be
at the expense of the Company. The Company shall not be entitled to assume the
defense of any claim brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in clause (ii) above; and

(c) the Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
or delay their consent to any proposed settlement.

Section 7. Non-exclusivity, Etc. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Certificate of
Incorporation, the Bylaws, the DGCL, any agreement, a vote of the stockholders,
a resolution of directors or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee acting on behalf of the Company and at the request of the
Company prior to such amendment, alteration or repeal. To the extent that a
change in the DGCL (whether by statute or judicial decision), the Certificate of
Incorporation or the Bylaws permits greater indemnification by agreement than
would be afforded currently under the Certificate of Incorporation, the Bylaws
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. Notwithstanding anything to the
contrary herein, the indemnification provided under this agreement shall
continue as to the Indemnitee for any action the Indemnitee took or did not take
while serving in an indemnified capacity even though the Indemnitee may have
ceased to serve in such capacity.

 

5

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

Section 8. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any Company
director or officer. If, at the time the Company receives notice from any source
of a Claim as to which Indemnitee is a party or a participant (as a witness or
otherwise), the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Claim in accordance with the terms of such policies.

Section 9. [Reserved.][Primacy of Indemnification. The parties hereby
acknowledge that Indemnitee is serving on the Board of Directors at the
direction of                      (“Fund”) and that Indemnitee has certain
rights to indemnification, expense advancement and/or insurance from Fund. The
parties further acknowledge that, where two or more indemnitors have agreed to
indemnify the same person for the same activity and the same risk, some courts
have held that all of the indemnitors are equally liable for any indemnifiable
amounts, and thus any indemnitor that pays more than its share of such amounts
may seek contribution from the remaining indemnitors. With this Section 9, the
parties to this Agreement intend to establish a hierarchy of indemnification
obligations as between the Company and Fund. To that end, the parties hereby
agree that (i) with respect to Indemnitee’s service as a director, officer,
employee, agent and/or fiduciary of the Company, the Company’s obligations under
this Agreement shall be the primary source of indemnification and advancement,
while Fund’s indemnification and advancement obligations shall be secondary to
those of the Company under this Agreement, (ii) the Company shall be required to
make all Expense Advances and the Company shall be liable for all of
Indemnitee’s Expenses to the extent required by this Agreement, the Certificate
of Incorporation and Bylaws, without regard to any rights Indemnitee may have
against Fund, (iii) the Company irrevocably waives, relinquishes and releases
any and all claims against Fund for contribution, subrogation or any other
recovery of any kind in connection with the Company’s obligations under this
Agreement, (iv) no advancement or payment of any kind by Fund on behalf of the
Indemnitee shall affect the foregoing, and (v) to the extent that Fund advances
or pays any amounts that the Company is obligated to advance or indemnify under
this Agreement, Fund, as an express third-party beneficiary of this Agreement,
shall have a right of contribution and/or subrogation against the Company for
any such amounts. The Company acknowledges and agrees that the foregoing terms
are material conditions to the Indemnitee’s decision to enter into this
Agreement.]

Section 10. Certain Definitions.

(a) Change in Control: shall be deemed to have occurred if:

(i) any person, as that term is used in Section 13(d) and Section 14(d)(2) of
the Exchange Act, becomes, is discovered to be, or files a report on
Schedule 13D or 14D-1 (or any successor schedule, form or report) disclosing
that such person is a beneficial

 

6

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

owner (as defined in Rule 13d-3 under the Exchange Act or any successor rule or
regulation), directly or indirectly, of securities of the Company representing
20% or more of the total voting power of the Company’s then outstanding Voting
Securities (unless such person becomes such a beneficial owner in connection
with the initial public offering of the Company);

(ii) individuals who, as of the consummation date of the Company’s initial
public offering, constitute the Board of Directors of the Company cease for any
reason to constitute at least a majority of the Board of Directors of the
Company, unless any such change is approved by a unanimous vote of the members
of the Board of Directors of the Company in office immediately prior to such
cessation;

(iii) the Company, or any material subsidiary of the Company, is merged,
consolidated or reorganized into or with an Acquiring Person or securities of
the Company are exchanged for securities of an Acquiring Person, and immediately
after such merger, consolidation, reorganization or exchange less than a
majority of the combined voting power of the then outstanding securities of the
Acquiring Person immediately after such transaction are held, directly or
indirectly, in the aggregate by the holders of Voting Securities immediately
prior to such transaction;

(iv) the Company, or any material subsidiary of the Company, in any transaction
or series of related transactions, sells or otherwise transfers all or
substantially all of its assets to an Acquiring Person, and less than a majority
of the combined voting power of the then outstanding securities of the Acquiring
Person immediately after such sale or transfer is held, directly or indirectly,
in the aggregate by the holders of Voting Securities immediately prior to such
sale or transfer;

(v) the Company and its subsidiaries, in any transaction or series of related
transactions, sells or otherwise transfers business operations that generated
two thirds or more of the consolidated revenues (determined on the basis of the
Company’s four most recently completed fiscal quarters) of the Company and its
subsidiaries immediately prior thereto;

(vi) the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing that a change in
control of the Company has or may have occurred or will or may occur in the
future pursuant to any then existing contract or transaction; or

 

7

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

(vii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this Section 10(a).

Notwithstanding the provisions of Section 10(a)(i) or 10(a)(iv), unless
otherwise determined in a specific case by majority vote of the Board of
Directors of the Company, a Change of Control shall not be deemed to have
occurred for purposes of this Agreement solely because (i) the Company, (ii) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the voting securities or (iii) any Company sponsored employee stock ownership
plan, or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act, disclosing
beneficial ownership by it of shares of stock of the Company, or because the
Company reports that a Change in Control of the Company has or may have occurred
or will or may occur in the future by reason of such beneficial ownership.

(b) Claim: any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any inquiry, hearing or
investigation whether conducted by the Company or any other party, whether
civil, criminal, administrative, investigative or other.

(c) Expenses: include attorneys’ fees and all other costs, fees, expenses and
obligations of any nature whatsoever paid or incurred in connection with
investigating, defending, being a witness in or participating in (including
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any Indemnifiable Event or to enforce Indemnitee’s rights to
indemnification or advancement of Expenses pursuant to this Agreement or any
other agreement, the Bylaws or Certificate of Incorporation now or hereafter in
effect.

(d) Indemnifiable Event: any event or occurrence (whether before or after the
date hereof) related to the fact that Indemnitee is or was a director, officer,
employee, consultant, agent or fiduciary of or to the Company, or is or was
serving at the request of the Board of Directors as a director, officer,
employee, trustee, agent or fiduciary of another corporation, partnership, joint
venture, employee benefit plan, trust or other enterprise, or by reason of
anything done or not done by Indemnitee in any such capacity including, without
limitation, any claim or investigation under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, at common law or
otherwise on which relate directly to indirectly to the registration, purchase,
sale or ownership of any securities of the Company or to any fiduciary
obligation owed with respect thereto or as a direct or indirect result of any
claim made by any stockholder of the Company against Indemnitee and arising out
of or related to any round of financing of the Company (including but not
limited to claims regarding non-participation, or non-pro rata participation, in
such round by such stockholder), or made by a third party against Indemnitee
based on any misstatement or omission of a material fact by the Company in
violation of any duty of disclosure imposed on the Company by federal or state
securities or common laws.

 

8

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

(e) Reviewing Party: (i) the Company’s Board of Directors (provided that a
majority of directors are not parties to the particular Claim for which
Indemnitee is seeking indemnification) or (ii) any other person or body
appointed by the Company’s Board of Directors, who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or (iii) if
there has been a Change in Control (other than a Change of Control which has
been approved by two-thirds or more of the Company’s Board of Directors who were
directors immediately prior to such Change of Control), the special independent
counsel referred to in Section 2 hereof.

(f) Voting Securities: any securities of the Company which vote generally in the
election of directors.

Section 10. Amendments, Termination and Waiver. No supplement, modification,
amendment or termination of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

Section 11. Subrogation. [Except as set forth in Section 9 of this Agreement,
in][In] the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee [(other than against Fund)], who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

Section 12. No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under insurance policy, Certificate of Incorporation or otherwise) of the
amounts otherwise indemnifiable hereunder.

Section 13. Securities Act Liabilities. Indemnitee acknowledges that paragraph
(h) of Item 512 of Regulation S-K currently generally requires the Company to
undertake in connection with any registration statement filed under the Act to
submit the issue of the enforceability of Indemnitee’s rights under this
Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.

Section 14. Binding Effect, Etc. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouse, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director or officer (or in one of the
capacities enumerated in Section 10(d) hereof) of the Company or of any other
enterprise at the Board of

 

9

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

Director’s request. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

Section 15. Limitations on Actions. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against an
Indemnitee or an Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of three (3) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such three-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to such cause of action,
such shorter period shall govern.

Section 16. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

Section 17. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, irrevocably, to the extent
such party is not a resident of the State of Delaware, National Corporate
Research, Ltd., 615 South Dupont Highway, City of Dover, County of Kent,
Delaware 19901 as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

Section 18. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

10

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

Section 19. Entire Agreement. This Agreement constitutes the entire agreement
between the parties regarding the subject matter hereof and supersedes and
replaces any and all prior negotiations, correspondence, understandings and
agreements[, including without limitation the Prior Indemnification Agreement,]
between the parties regarding the subject matter hereof.

 

11

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)



--------------------------------------------------------------------------------

As of the      day of                     .

 

Jazz Pharmaceuticals, Inc. By:  

 

  Carol A. Gamble   Senior Vice President & General Counsel Indemnitee:

 

[Name]

 

12

 

FORM OF INDEMNIFICATION AGREEMENT (DELAWARE)